Beck, J.
i arpioaxj: amounfin11: controversy. The answer alleges that the cattle replevied were found by defendant, who is marshal of the town of Sigourney, running at large within the corporate limits of town in violation of an ordinance thereof, and were taken up and impounded under the provisions of the ordinance. The ordinance provides that the marshal shall be allowed fifty cents a day for keeping and fifty cents for impounding each head of cattle, which shall be paid by the owner. The pleadings show that the marshal impounded nineteen head of cattle. He kept them in pound two days. The court found that the cattle were lawfully imimpounded. The defendant’s interest in the cattle is the amount due him under the ordinance. The pleadings, as presented before us in the abstract, shows such interest to be of the value of $28.50. The ownership of plaintiff, and his right to the possession of the property, are not denied in the *459answer. The only issue in the case, as shown by the pleadings, is the value of defendant’s interest. Davis v. Upright, post. Such interest being less than one hundred dollars, and there being no certificate of the judge of the court below authorizing the appeal, we have not jurisdiction of the case. Code, § 3173. The appeal is, therefore,
Dismissed.